Beasley, Judge.
Our reversal of the trial court’s grant of MARTA’s motion for directed verdict having been reversed by the Supreme Court in MARTA v. Gomez, 261 Ga. 617 (409 SE2d 35) (1991), our decision in Gomez v. MARTA, 197 Ga. App. 834 (399 SE2d 536) (1990), is hereby vacated and the judgment of the Supreme Court is made the judgment of this Court. The grant of MARTA’s motion for directed verdict is affirmed.

Judgment affirmed.


Sognier, C. J., McMurray, P. J., Birdsong, P. J., Carley, P. J., Pope, Cooper, Andrews, JJ., and Judge Arnold Shulman concur.

*162Decided December 3, 1991.
McKenney & Froelich, William J. McKenney, David M. Kupsky for appellants.
Pursley, Howell, Lowery & Meeks, Charles N. Pursley, Jr., Neely & Player, John T. Ruff, for appellees.